DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 1, lines 2, 5, 8 and 11, the recitations “ a battery”, “two or more batteries”, “the batteries”, “a battery pack” include broad and narrow limitations in the same claim and it is not clear if they mean different or same battery(ies). Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that a plurality of batteries, connected in series and/or parallel, that forms a battery pack.

Similarly, claim 1, lines 3, 4, 7, 12 the recitations “an electric load”, “the electric load”, “electric loads”, “the electric loads”  include broad and narrow limitations in the same claim. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets one or more electric loads.
Furthermore, regarding claim 1, line 7, the recitation “the sum of power generation devices and electric loads is 1 or greater than 1”, it’s not clear if the claim recitation means “ a sum of power generation devices and a sum of electric loads; in which each sum is 1 or greater than 1. Furthermore, the recitation “the sum of power generation devices” has issue of antecedent basis. Therefore, the scope of the claim is indefinite or uncertain.
Finally, regarding claim 1, lines 1-2, 8, 10-11, 14-16, 18, it is not clear if the recitation “one or more pairs of electric energy allocation buses, “the electric energy allocation buses”, “the buses” are the same or different buses. “the buses” also has an antecedent basis issue. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets same electric energy allocation buses (of 2 DC power lines)
Similarly, claims 2-8 should be corrected, where applicable.
claims 2-8 because they are dependent of claim 1 and inherit its deficiencies.

Regarding claim 5, lines 1-2, 5, 7-9, 11, 15-19, 27, 29, 33-35, 41, 48-49, 51, 53, 58, etc.  the recitations: “the battery is a smart battery”, “the smart battery”, “other smart batteries”, “a smart battery pack”, “the smart battery pack”, “smart batteries”, “other smart batteries in a smart battery pack”, “all smart batteries, “a certain smart battery in the smart battery pack’’, “all the smart batteries in the smart battery pack”,  “each smart battery”, “each of other smart batteries”, “each smart battery in the battery pack”, “each smart battery”, “different smart batteries”, “the smart batteries” include broad and narrow limitations in the same claim and it is not clear if they mean different or same battery(ies). In addition, there are antecedent basis issues. Therefore, the scope of the claim is indefinite or uncertain. For purpose of examination, the Examiner interprets that a plurality of smart batteries, connected in series and/or parallel, that forms a smart battery pack.
In addition, claim 5, lines 6-7 and 29, the recitations “a communication interface”, “a communication interface” have antecedent basis issue.
Claim 5, lines 65-66, the recitation “the external commands” has antecedent basis issue.
Claim 5, lines 18-19, the recitation “a power generation devices or electrical loads” has issue of singularity versus plurality.
Similarly, claims 6-7 should be corrected, where applicable.
claims 6-7 because they are dependent of claim 5 and inherit its deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (U.S. 2010/0315043), in view of Onnerud (U.S. 2011/0049977) and further in view of Koyama (U.S. 2014/0210384).

Regarding claim 1, Chau teaches in Fig. 1 and 2, an electric energy allocation bus system, comprising: 
one or more pairs of electric energy allocation buses (2; [0032], line 22; [0023]), by which a battery (battery of 101, …,10n, access to the bus 2 via 201+301+401, …, 20n+30n+40n, respectively; [0031]), a power generation device (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) and/or an electric load ([0023], lines 1-4; [0022] [0002]) are connected to realize controllable electric quantity transfer ([0032] [0039] [0007]) among the battery (battery of 101, 102, …10n; [0031]), the power generation device (regenerative braking power, 
wherein, 2 or more batteries (batteries of 101, 102, …10n, Fig. 2; [0031]) are provided, and the batteries are grouped in series (batteries connected in series of each 101, 102, …10n, Fig. 2; [0004], lines 1-4; [0038], lines 5-14); the sum of power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) and electric loads ([0023], lines 1-4; [0022], lines 5-6 [0002], It would be obvious that an electric vehicle includes plurality of electric loads powered up via power switching) is 1 or greater than 1; 
the batteries (101, 102, …10n; [0031] [0032]) accessed to the electric energy allocation buses (2; [0032], line 22; [0023]) are less than (abstract, last 6 lines; [0024], last 3 lines; [0038], last 6 lines) the total number of the batteries; and 
all of the batteries (of 101, 102, …10n, Fig. 2; [0031]), the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) or the electric loads ([0002] [0010], lines 6-7) accessed to the electric energy allocation bus system (2; [0032], line 22; [0023]) have switches (7-9; 301-30n) under unified coordination and control (by 1201-120n; [0031] [0032]) to realize electrical connection with or disconnection (via 7-9; 301-30n) from the electric energy allocation buses (2; [0032], line 22; [0023]); or 
the batteries (of 101, 102, …10n, Fig. 2; [0031]), the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) or the electrical loads ([0002] [0010], lines 6-7) do not have the above switches, but lines accessed to the buses (2; [0032], line 22; [0023]) have switches (7-9; 
Chau does not explicitly teach (the batteries are grouped in series or grouped in series-parallel) which is to group in series after grouped in parallel.
Onnerud (U.S. 2011/0049977) teaches one or more pairs of electric energy allocation buses (HVBUS 450, Fig. 4; [0052]), by which a battery (410, Fig. 4; including battery configurations of Fig. 1-3; [0052] [0051] [0038]), a power generation device ([0037], last 6 lines) and/or an electric load (405, Fig. 4 [0051]) are connected to realize controllable electric quantity transfer ([0052] [0006] [0043]) among the battery (410, Fig. 4), the power generation device ([0037], last 6 lines)  and the electrical load (405, Fig. 4);
2 or more batteries (batteries 105 of battery module 100, Fig. 1; [0026]; or battery modules 100 connected in series to form battery 96s or battery 200, Fig. 2; [0033] that forms battery 300; in which 96s connected in parallel, Fig. 3; [0034]-[0036]) are provided, and the batteries are grouped in series (batteries connected in series to form battery 96s of 200, Fig. 2) or grouped in series-parallel which is to group in series after grouped in parallel (arrays of batteries connected in parallel, then arrays connected to each other in series to form battery module 100, Fig. 1); battery module controller (110 of 100, Fig. 1; [0026]); battery module safety switch control ([0032]) and battery module balancing switch control ([0031]);
lines accessed to the buses (HVBUS 450, Fig. 4; [0052]) have switches (SW-P, SW-N, SW-PRE, Fig. 4)  under unified coordination and control (by 430, Fig. 4) to 
The combination of Chau and Onnerud does not explicitly teach a rated output voltage of the power generation devices accessed to the electric energy allocation buses is less than that of a battery pack; a rated working voltage of the electric loads accessed to the electric energy allocation buses is less than that of the battery pack.
Koyama (U.S. 2014/0210384) teaches a rated output voltage of the power generation device
a rated working voltage of the electric loads (HV load 102b, LV load 103b, Fig. 2; [0052] [0071]) accessed to the electric energy allocation buses (that coupled 110 to 102 and 103 via switch 120, Fig. 2) is less than (voltage of LV load 103b is less than voltage of HV battery 102a or equal to voltage of LV battery 103b; [0052] [0016]) that of the battery pack (HV battery 102a, or LV battery 103b, Fig. 2; [0091] [0052] [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rated output voltage of the power generation devices 
Regarding claim 4, Chau teaches the electric energy allocation bus system of claim 1, in view of Onnerud and further in view of Koyama, wherein an electric energy transfer ([0032] [0039] [0007]) between the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) (or 110, Fig. 2; [0050] [0051]; Koyama) and the electric loads ([0023], lines 1-4; [0022] [0002]) (or HV load 102b, LV load 103b, Fig. 2; [0052] [0071]; Koyama) is a "direct power supply" mode (in which HV load 102b or LV load 103b [0052] [0071] is directly powered by 110 via 120, Fig. 2; [0050] [0051]; Koyama): 
the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) (or 110, Fig. 2; [0050] [0051]; Koyama) and the electrical loads ([0023], lines 1-4; [0022] [0002]) (or HV load 102b, LV load 103b, Fig. 2; [0052] [0071]; Koyama) are simultaneously accessed (via 501-50n, 1401-140n, 7, 6 and 9) (or via 120, Fig. 2; Koyama) to the electric energy allocation buses (2; [0032], line 22; [0023]) (or bus that coupled 110 to 102 and 103 via switch 120, Fig. 2; Koyama) of the same group (of 1-n; [0030]) (or group of HV 102 or LV 103, Fig. 2; Koyama), and the electrical loads ([0023], lines 1-4; [0022] [0002]) (or HV load 102b, LV load 103b, Fig. 2; [0052] [0071]; Koyama) are directly powered by using the .
Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (U.S. 2010/0315043), Onnerud (U.S. 2011/0049977) and Koyama (U.S. 2014/0210384), as applied above in claim 1, and further in view of Ishibashi (U.S. 2013/0113436).
Regarding claim 2, Chau teaches the electric energy allocation bus system of claim 1, in view of Onnerud and further in view of Koyama, wherein an electric energy transfer ([0032], lines 23-38; [0039] [0007]) between the batteries (of 101, 102, …10n; [0031]) and the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 23--38; [0039], lines 12-17) is a "valley filling" mode ([0007] [0024]):
the power generation devices and a battery with a remaining electric quantity ([0007] [0024]) are simultaneously accessed to electric energy allocation buses (2; [0032], line 22; [0023]) (or bus that coupled 110 to 102 and 103 via switch 120, Fig. 2; Koyama) of a same group (of 1-n; [0030]), and the battery with the remaining electric quantity ([0007] [0024]) is charged ([0032], lines 23-38; [0039], lines 12-17, battery is charged; balancing [0023], last 5 lines; [0038], lines 7-11) by using the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 23-38; [0039], lines 12-17).

Ishibashi teaches acquiring the remaining capacity of each battery of a plurality of batteries of a battery pack and ranking each battery for charge/discharge ([0237], lines 5-9; [0236] [0230]); the battery with the minimum remaining electric quantity or the specified battery in the battery pack is charged (st33 and st34, Fig. 14 and 15; [0024] [0025]); the battery with the maximum remaining electric quantity or the specified battery in the battery pack is discharged to power load(s) (st42, st43, Fig. 16 and 12-13 [0026] [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate battery with the minimum remaining electric quantity or the specified battery in the battery pack is charged of Ishibashi’s into Chau’s, in view of Onnerud’s and further in view of Koyama’s, in order to specify a battery charging priority.
Regarding claim 3, Chau teaches the electric energy allocation bus system of claim 1, in view of Onnerud and further in view of Koyama, wherein an electric energy transfer (abstract, lines 1-3, 11-12; [0007]) between the batteries (101, 102, …10n; [0031]) and the electric loads ([0023], lines 1-4; [0022] [0002]) is a "peak clipping" mode ([0007] [0024]): 
a battery with a remaining electric quantity ([0007] [0024]) or a specified battery in the battery pack and an electrical load device ([0007] [0010]) are simultaneously accessed to the electric energy allocation buses (2; [0032], line 22; [0023]) (or bus that coupled 110 to 102 and 103 via switch 120, Fig. 2; Koyama) of the same group (of 1-n; 
	The combination does not explicitly teach the electrical load is powered by the battery with the maximum remaining electric quantity or the specified battery in the battery pack.
Ishibashi teaches acquiring the remaining capacity of each battery of a plurality of batteries of a battery pack and ranking each battery for charge/discharge ([0237] [0236] [0230]); the battery with the minimum remaining electric quantity or the specified battery in the battery pack is charged (st33 and st34, Fig. 14 and 15; [0024] [0025]); the battery with the maximum remaining electric quantity or the specified battery in the battery pack is discharged to power the load (st42, st43, Fig. 16 and 12-13; [0026] [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical load is powered by the battery with the maximum remaining electric quantity or the specified battery in the battery pack of Ishibashi’s into Chau’s, in view of Onnerud’s and further in view of Koyama’s, in order to specify a battery discharging priority.
Regarding claim 8, Chau teaches an electric energy allocation method, comprising: with the electric energy allocation bus system of claim 1, in view of Onnerud and further in view of Koyama, realizing a controllable electric energy transfer ([0032], lines 23-38; [0039] [0007]) among the batteries (of 101, 102, …10n; [0031]), the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 23--38; [0039], lines 12-17) and the electrical loads ([0023], lines 1-4; [0022] [0002]) 
i) "valley filling" mode ([0007] [0024]) between the batteries and the power generation devices: the power generation devices and a battery with a remaining electric quantity ([0007] [0024]) are simultaneously accessed to electric energy allocation buses (2; [0032], line 22; [0023]) (or bus that coupled 110 to 102 and 103 via switch 120, Fig. 2; Koyama) of a same group (of 1-n; [0030]), and the battery with the remaining electric quantity ([0007] [0024]) is charged ([0032], lines 23-38; [0039], lines 12-17; SOC monitoring [0007] [0024], battery is charged; balancing [0023], last 5 lines; [0038], lines 7-11) using the power generation devices; 
ii) "peak clipping" mode ([0007] [0024]) between the batteries and the electric loads: a battery with the remaining electric quantity ([0007] [0024]) and an electrical load device ([0007] [0010]) are simultaneously accessed to the electric energy allocation buses (2; [0032], line 22; [0023]) (or bus that coupled 110 to 102 and 103 via switch 120, Fig. 2; Koyama) of the same group (of 1-n; [0030]), and the electrical load is powered by the battery (abstract, lines 1-3, 11-12; [0007]) with the remaining electric quantity; and 
iii) "direct power supply" mode between the power generation devices (regenerative braking power, internal electricity generator(s); [0032], lines 34-38; [0039], lines 12-17) (or 110, Fig. 2; [0050] [0051]; Koyama) and the electric loads ([0023], lines 1-4; [0022] [0002]) (or HV load 102b, LV load 103b, Fig. 2; [0052] [0071]; Koyama): the 
	The combination does not explicitly teach the battery with the minimum remaining electric quantity or the specified battery in the battery pack is charged; the electrical load is powered by the battery with the maximum remaining electric quantity or the specified battery in the battery pack.
Ishibashi teaches acquiring the remaining capacity of each battery of a plurality of batteries of a battery pack and ranking each battery for charge/discharge ([0237] [0236] [0230]); the battery with the minimum remaining electric quantity or the specified battery in the battery pack is charged (st33 and st34, Fig. 14 and 15; [0024] [0025]); the battery with the maximum remaining electric quantity or the specified battery in the battery pack is discharged to power load(s) (st42, st43, Fig. 16 and 12-13 [0026] [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the minimum remaining electric quantity or the specified battery in the battery pack is charged; the electrical load is powered by the battery with the maximum remaining electric quantity or the specified 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon the rejected base claim 1, but would be allowable following the correction to fix the 112(b) issues as stated above, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior arts of record do not suggest or teach “wherein the battery is a smart battery which comprises: a control unit, comprising: 
(1) a main control module for coordinating cooperative work of various modules of the smart battery, coordinating work of all modules of other smart batteries in a same group and connected power generation devices/electrical loads through a communication interface, communicating with a superior control system of a smart battery pack, reporting data of the smart battery pack, and receiving and executing commands of the superior control system of the smart battery pack; 
(2) a charging module for executing a charging command issued directly by the main control module, charging the smart battery according to supplied charging parameters, and adjusting the supplied charging parameters in real time according to received latest charging parameters; 
an electric quantity transfer module between the batteries and the electric loads for externally supplying power by using electric energy of the smart battery under control of the main control module; and
(4) a communication module for transmitting data between smart batteries of the same group, between the smart battery pack and the superior control system of the smart battery pack and between a power generation devices or electrical loads accessed to communication buses and the smart battery; 
a body portion; a connecting wire; a sensor; and a shell, 
wherein the control unit is configured to control coordinately, acquire information, analyze statistic, control actively and give external feedback; 
when controlling coordinately, the control unit coordinates and controls cooperative work of other smart batteries in a smart battery pack and power generation devices or electrical loads accessed to a same electric energy allocation bus through a communication interface, including: 
keeping clocks of all smart batteries synchronous and keeping synchronous with a clock of a superior control system of the smart battery pack, coordinating and determining a control unit of a certain smart battery in the smart battery pack, coordinating data collection and transmission of other smart batteries, coordinating calibration of data collection precision of all the smart batteries in the smart battery pack, controlling data collection types and frequencies of all smart batteries, upgrading self-tests of the control unit of each smart battery; 
when acquiring information, the control unit is further configured to: acquire information of the smart battery, including voltage, current, internal resistance, temperature, environmental temperature, motion states, vibration and acceleration data through a data collection function of the control unit, acquire above information of each of other smart batteries in the same group and clock/self-test/calibration information through a communication function of the control unit, acquire voltage/current data on the electric energy allocation bus, acquire external interaction commands and environmental temperature information through the communication function of the control unit, and add time stamps on all above information and store the information; 
when analyzing the statistic, the control unit is configured to count, analyze and compute the number of charging and discharging cycles of each smart battery in the smart battery pack, charging and discharging depth, remaining electric quantity and deterioration degree according to the acquired information, compute charging parameters suitable for each smart battery according to commands, compute power supply and electricity use information accessed to the electric energy allocation bus for switching different smart batteries and/or power generation devices and/or electrical loads to access to the electric energy allocation bus or disconnect from the electric energy allocation bus, and add time stamps on all above information and stores the information; 
electric quantity transfer among the smart batteries belonging to a same group to realize a reallocation of the remaining electric quantity among all the smart batteries, or to charge partial or all the smart batteries in the smart battery pack through the power supply devices accessed to the electric energy allocation bus, switch corresponding smart batteries and/or power generation devices and/or electrical loads to access to the electric energy allocation bus or disconnect from the electric energy allocation bus according to a statistic analysis result; 
the control unit is configured to adjust charging parameters dynamically based on a statistic analysis computation result and the external commands; 
when giving external feedback, the control unit passively answers the external interaction commands or actively issues information to an outward; the control unit adopts a full-time charging mode or a time-sharing charging mode;
wherein the full-time charging mode is to complete charging by the control unit in an entire charging process, and the time-sharing charging mode is to complete the entire charging process; and the smart battery comprises connecting wires, a positive leading wire and a negative leading wire of the body portion are respectively connected with a positive binding post and a negative binding post of the shell of the smart battery, and 
an overload protection apparatus and a current sensor are installed on a connecting circuit; a positive output end and a negative output end for charging function electric quantity transfer function in the control unit are respectively connected with the positive leading wire and the negative leading wire of the body portion; and the current sensor is installed on the connecting circuit; 
the main control module is directly connected to the charging module, the communication module and the electric quantity transfer module, respectively; input ends of both the charging module and the electric quantity transfer module are connected to the electric energy allocation bus and output ends of both the charging module and the electric quantity transfer module are connected to the body portion; and the main control module, the charging module, the communication module and the electric quantity transfer module are independent hardware components.”
Claims 6-7 are also objected to because they are dependent of claim 5.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2013/0293198, U.S. 2011/0089760, U.S. 5198698, U.S. 6281485, U.S. 2009/0139781, U.S. 2011/0025124, U.S. 2012/0158245, U.S. 2013/0249494, U.S. 2013/0154371 and U.S. 2006/0139002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2021